Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to Applicant’s response to election/restriction filed 03/26/2021.  Claims 1-20 are currently pending, of which claims 6-20 are withdrawn.
The Drawings filed 12/15/2019 are approved by the examiner.
The IDS statements filed 02/13/2020, 04/01/2020, and 09/30/2020 have been considered. Initialed copies accompany this action.
Applicant’s election without traverse of Group I, claims 1-5, in the reply filed on 03/26/2021 is acknowledged.  Claims 6-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.  
Claim Interpretation
Throughout this Office action, the claimed 1,2,2-trifluoro-1-trifluoromethylcyclobutane compound may be abbreviated as “TFMCB”, and the claimed trans-1,2-dichloroethylene may be abbreviated as “trans-1,2-DCE”.  The discussion of various synonyms for the claimed TFMCB compound at para. [0007] of the original specification is also noted.	
Claim 1-5 recite compositions “comprising an azeotrope or azeotrope-like composition consisting essentially of” “effective” and various ranges of 1,2,2-trifluoro-1-trifluoromethylcyclobutane and trans-1,2-dichloroethylene.  
Applicant’s definition of the term “consisting essentially of” in para. [0039] of the original specification is noted: “[T]he term ‘consisting essentially of’, with respect to the 
components of an azeotrope or azeotrope-like composition or mixture, means the composition contains the indicated components in an azeotrope or azeotrope-like ratio, and may contain additional components provided that the additional components do not form new azeotrope or azeotrope-like systems.  For example, azeotrope mixtures consisting essentially of two compounds are those that form binary azeotropes, which optionally may include one or more additional components, provided that the additional components do not render the mixture non-azeotropic and do not form an azeotrope with either or both of the compounds (e.g., do not form a ternary or higher azeotrope).”
	However, it is noted claim 1 recites “A composition comprising an azeotrope or azeotrope-like composition consisting of effective amounts of 1,2,2-trifluoro-1-trifluormethylcyclobutane and trans-1,2-dichloroethylene,” meaning the claimed composition is actually more broad than alleged as the azeotrope/azeotrope-like composition of TFMCB/trans-1,2-DCE may be comprised within a more broad composition.  The initial transitional phrase “comprising” is inclusive or open-ended and does not exclude additional, unrecited elements in the entire composition of the claims, and the transitional phrase “consisting essentially of” limits the scope of the azeotrope/azeotrope-like composition to the specified materials that do not materially affect the basic and novel characteristics of the claimed invention, which are merely a component within the entire, more broad composition.  See MPEP 2111.03.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 2 of copending Application No. 16/721,850 (reference application).  Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are drawn to compositions consisting essentially of, i.e., comprising, effective amounts of 1,2,2-trifluoro-1-trifluoromethylcyclobutane in an amount of at least about 5% by weight (copending claims 1 and 2), and trans-1,2-dichloroethylene (at least one co-solvent selected from ethanol or trans-dichloroethylene).  Note that, the “1-trifuloromethyl-1,2,2-trifluorocyclobutane” and “trans-dichloroethylene” recited in the copending claims are merely alternate names for the instantly claimed compounds and are equivalent in structure of the instantly claimed compounds.  Although the copending claims fail to explicitly recite the instantly claimed azeotrope/azeotrope-like properties and specific claimed ranges of 1-70/30-99 wt.%, 10-50/50-90 wt.%, 15-40/60-85 wt.%, and 26/74 wt.% of TFMCB/trans-1,2-DCE, it would have been obvious to a person of ordinary skill in the art to arrive within the claimed ranges and azeotropic properties from following the open-ended range of at least 5 wt.% TFMCB recited in the copending claims by exploring and optimizing the relative amounts of TFMCB and trans-1,2-DCE recited in the copending claims.  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). See also In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 102 & 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Merchant (US 5,026,499, an IDS reference).
As to claims 1-5, Merchant teaches an azeotropic mixture of hexafluoropropylene/ethylene cyclic dimer, trans-1,2-dichloroethylene, and methanol (abstract).  
The hexafluoropropylene/ethylene cyclic dimer is equivalent to the instantly claimed 1,2,2-trifluoro-1-trifluoromethylcyclobutane/TFMCB (see the structure at col. 3 lines 38-44; note para. [0007] of the instant application’s original specification also describes “hexafluoropropylene/ethylene cyclic dimer” as another name to refer to TFMCB; also note col. 3 lines 47-49 also describe the dimer is known as t-CC-1130, which is another term known in the art for the claimed TFMCB compound).  
Merchant teaches an exemplary composition of approximately 23.8 wt.% TFMCB, 68.0 wt.% trans-1,2-DCE, and 8.2 wt.% methanol (col. 6 lines 26-40), which meets the claimed composition comprising an azeotrope or azeotrope-like composition consisting essentially of effective amounts of 1,2,2-trifluoro-1-trifluoromethylcyclobutane and trans-1,2-dichloroethylene.  Note the breadth of the instantly claimed composition as explained in the Claim Interpretation section, above.  The mixed TFMCB and trans-1,2-DCE meet the claimed “azeotrope or azeotrope-like composition”, and the entire combination of TFMCB, trans-1,2-DCE, and methanol meet the broader “composition” comprising the TFMCB+trans-1,2-DCE azeotrope/azeotrope-like composition therein.  This interpretation is reasonable given the breadth afforded by the recited wording of the instant claims.  
The disclosed amounts of 23.8 wt.% TFMCB and 68.0 wt.% trans-1,2-DCE in the entire TFMCB+trans-1,2-DCE+methanol composition correspond to relative weight amounts of approximately 26 wt.% TFMCB and 74 wt.% trans-1,2-DCE, i.e., 26 parts by weight TFMCB per 74 parts by weight trans-1,2-DCE, calculated by 23.8/(23.8+68.0)=25.93 which rounds to about 26, and 68.0/(23.8+68.0)=74.07 which rounds to about 74, respectively.  The relative amount of about 26 wt.% TFMCB to 74 wt.% trans-1,2-DCE in Merchant’s exemplary composition amount to effective amounts, recited in independent claim 1 that also fall squarely within the claimed amounts of the azeotrope/azeotrope-like composition component consisting essentially of/comprising about 1-70 wt.%, about 10-50 wt.%, about 15-40 wt.%, and about 26 wt.% TFMCB and about 30-99 wt.%, about 50-90 wt.%, about 60-85 wt.%, and about 74 wt.% trans-1,2-DCE as recited in dependent claims 2-5.
The claimed “azeotrope or azeotrope-like composition” having a boiling point of about 46.48°C +/- 0.01°C at a pressure of about 14.7 psia +/- 0.02 psia is presumed inherent within Merchant’s composition, as Merchant’s exemplary composition reasonably amounts to a composition comprising a composition therein consisting essentially of 1,2,2-trifluoro-1-trifluoromethylcyclobutane/TFMCB and trans-1,2-dichloroethylene/trans-1,2-DCE having relative amounts squarely within those of the instant claims and original specification.  As described above, the mixed TFMCB and trans-1,2-DCE meet the claimed “azeotrope or azeotrope-like composition”, and the entire combination of TFMCB, trans-1,2-DCE, and methanol meet the “composition” comprising the TFMCB+trans-1,2-DCE azeotrope/azeotrope-like composition therein.  See MPEP 2112.

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Shin et al. (US 5,977,237).
As to claims 1-5, Shin teaches a flash-spinning solution of a polyolefin dissolved in a solvent (abstract).  Shin teaches the solvent comprises a primary solvent such as 1,2-dichloroethylene preferably trans-1,2-dicholorethylene (col. 1 lines 48-56 and col. 3 lines 11-25) and an optional co-solvent such as 1-trifluoromethyl-1-fluoro-2,2-difluorocyclobutane (col. 1 lines 57-67).  Note that “1-trifluoromethyl-1-fluoro-2,2-difluorocyclobutane” is an alternate name for the instantly claimed 1,2,2-trifluoro-1-trifluoromethylcyclobutane/TFMCB compound.  
Shin teaches exemplary solvent compositions of 100 wt.% trans-1,2-DCE and 70 wt.%/30 wt.% trans-1,2-DCE and TFMCB (col. 2 lines 32-36, col. 4 lines 35-39, col. 6 lines 56-63), indicating the amount of primary solvent may vary from 70 to 100 wt.% and the amount of cosolvent may vary from 0 to 30 wt.%.  Shin further teaches the amount of cosolvent employed with the primary solvent may also vary within the range of 10 to 50 parts by weight cosolvent per hundred parts by weight of the solvent mixture in order reduce flammability of the solvent mixture relative to pure primary solvent/trans-1,2-DCE while beneficially not raising the cloud point pressure of a spin solution containing the solvent mixture (col. 6 lines 8-26).  The disclosed precise amount of 70/30 trans-1,2-DCE/TFMCB amount to effective amounts as recited in independent claim 1, that also fall squarely within the claimed amounts of about 1-70 wt.%, about 10-50 wt.%, and about 15-40 wt.% TFMCB and about 30-99 wt.%, about 50-90 wt.%, and about 60-85 wt.% trans-1,2-DCE as recited in dependent claims 2-4.  The disclosed 10-50 pph cosolvent also overlaps and encompasses the claimed effective amounts, about 1-70 wt.%, about 10-50 wt.%, and about 15-40 wt.% TFMCB and about 30-99 wt.%, about 50-90 wt.%, and about 60-85 wt.% trans-1,2-DCE of claims 1-4. 
Shin fails to explicitly teach the solvent composition comprises azeotropic properties as recited in claim 1, e.g., a boiling point of about 46.48°C +/- 0.01°C at a pressure of about 14.7 psia +/- 0.02 psia, or comprises about 26 wt.% TFMCB and about 74 wt.% trans-1,2-DCE.
However, at the time of the effective filing date it would have been obvious to a person of ordinary skill in the art to arrive within the claimed azeotrope or azeotrope-like composition of instant claims 1-5, e.g., a composition of 26 wt.% TFMCB and 74 wt.% trans-1,2-DCE having a boiling point of about 46.48°C +/- 0.01°C at a pressure of about 14.7 psia +/- 0.02 psia, from the teachings of Shin by varying and optimizing the relative concentrations of TFMCB and trans-1,2-DCE in order to obtain a solvent mixture having reduced/tailored flammability and suitable as a flash-spinning solution solvent.  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). See also In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  Mere recognition of latent properties in the prior art does not render nonobvious an otherwise known invention. In re Wiseman, 596 F.2d 1019, 201 USPQ 658 (CCPA 1979).  The fact that appellant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious." Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).  
Note that Shin teaches the cosolvent has an atmospheric boiling point between 15 and 100°C (col. 1 lines 56-62), further teaching TFMCB as having an atmospheric boiling point of about 68°C (col. 9 lines 4-6), but indicates the mixture of solvents has a boiling point that is near room temperature (col. 6 lines 3-5), which appears to recognize reduced boiling point/azeotropic properties.  Also note that the disclosed amounts of 30 wt.% TFMCB and 70 wt.% trans-1,2-DCE are merely close the claimed amounts of about 26 wt.% TFMCB and about 74 wt.% trans-1,2-DCE in instant claim 5 such that a person of ordinary skill in the art would begin to recognize the presence of an azeotrope within the reference’s disclosed exemplary composition and disclosed ranges.  
Prior Art Cited But Not Applied
The following prior art is made of record and not relied upon but is considered pertinent to applicant's disclosure: 
Kitamura et al. (JP 05-171188 A, an IDS reference) teaches an ozone friendly solvent composition (para. 0001, 0006 and 0034) comprising 1-trifluoromethyl-1,2,2-trifluorocyclobutane as a solvent (component A, para. 0007-0010), which is an alternate name for the instantly claimed 1,2,2-trifluro-1-trifluoromethylcyclobutane, and a co-solvent soluble in the 1-trifluoromethyl-1,2,2-trifluorocyclobutane (component B, para. 0007 and 0011-0016), where, among others, trans-1,2-dichloroethylene is disclosed as an exemplary halogenated hydrocarbon suitable as the cosolvent component B.  Kitamura et al. further teaches the mixed composition ratio therein is not particularly limited (para. 0018).
The remaining references listed on Forms 892, 1449, and PCT 210 have been reviewed by the examiner and are considered to be cumulative to or less material than the prior art references relied upon or discussed above.
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R DIAZ whose telephone number is 571-270-0324.  The examiner can normally be reached on Monday - Friday from 9:00 AM to 5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MATTHEW R DIAZ/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        
/M.R.D./
April 5, 2021